El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
La petición de certiorari fué presentada én esta corte el día 19 de noviembre de 1907. Fué óoncedido el auto en 29 del mismo mes, señalándose día para la vista, la que se cele-bró el día 4 de' diciembre. Entre los documentos elevados á este tribunal por el Juez de la corte de distrito, no figuran los originales presentados en la corte municipal, ni son necesa-rios para los'fines.de este caso.
La acción de la corte de distrito de que se queja consiste en haber desestimado el recurso de apelación interpuesto ante la corte de distrito contra la resolución de la corte municipal, y fe. negativa del juez de reconsiderar su resolución, y anular la orden desestimando la apelación.
Aparece que la sentencia fué dictada por la corte municipal el día 24 de agosto del corriente año. Se interpuso recurso de apelación contra la misma para ante la Corte de Distrito de San Juan en 3 del siguiente mes’ de, septiembre. Se presentó una moción en la. corte de distrito en 15 de octubre píóximo pasado, solicitando que se desestimara la apelación, y ésta fué desestimada el día primero de noviembre siguiente. La razón alegada por el juez de la corte de distrito por haber desestimado el recurso de apelación es que no se había reci-bido la copia del récord dentro de los diez días después de dictada la sentencia de la corte municipal. Dicho juez, en su dictamen escrito, hace referencia á la resolución de este Tribunal en el caso del José Lopes Zárate v. William Villavaso, dictada el día 13 de febrero de 1907. Los casos son com-pletamente parecidos y, de acuerdo con la resolución de esta *365corte en el referido caso, la acción del juez de la corte de distrito en el caso de autos fué justificada. No es necesario reiterar las razones, expresadas por este tribunal al dictar su resolución en el caso de López y. Villavaso, ni tampoco la discusión del derecho aplicable á tales casos' becba en dicbo dictamen. Basta decir qué ese dictamen tiene nuestra aprobación.
La única cuestión que queda, pues, para resolver en este caso, es la negativa de la corte de anular la resolución por la que desestimó la apelación; cuya resolución fué dictada •en primero de noviembre último pasado. Las razones ex-puestas como fundamento de la moción solicitando se anulara dicha resolución, cuya moción se llama erróneamente moción para que se reconsidere una resolución, son: primera, apa-rece de la misma moción que solicitó se desestimara la apela-ción que el apelado fué notificado, y que en el mismo día el abogado del apelante entregó al secretario de la corte municipal su escrito de apelación; segunda, que después entregó al secretario las costas pertenecientes á la corte de distrito, pero que el oficial encargado de registrar las acciones no las había recibido porque no habían sido remitidas; tercera, que la demora por parte de la corte municipal en elevar el récord, fué motivada por un error sufrido por dicho oficial, que en vez de aplicar el dinero entregádole á este asunto, lo aplicó á otra apelación; cuarta, que dicho recurso se encuentra ins-crito en los libros de la corte de distrito, donde aparece que ha sido depositada la cantidad necesaria para las costas, y re-mitida por el secretario de la corte municipal, que demuestra que las ha recibido.
La moción solicitando que se anulara la orden que deses-tima la apelación, fué dirigida á la discreción del juez de la corte de distrito, y á menos que encontremos que ha abusado de dicha discreción, su orden desestimando la moción debe prevalecer. Pero, al examinar los autos, vemos que estaba obligado á desestimar el recurso, de acuerdo con la resolución *366dictada en el caso de López v. Villavaso, anteriormente ci-tado, y que no "incurrió en error al dictar la orden desesti-mando el recurso. La moción solicitando que se anulara la resolución-y restablecer el recurso de apelación fué apoyada meramente por la declaración jurada de uno de los abogados que la firmó. Pudiera haberse presentado también la decla-ración jurada del secretario de la corte municipal, en apoyo de la moción, si era bien fundada. La propia moción es muy limitada y las alegaciones de la misma no son satisfactorias. No expresa la cantidad depositada para costas en la corte municipal, ni la fecha en que se verificó, ni la causa del error que se alega haber cometido el secretario, ni el título del caso ó recurso á que fué erróneamente aplicado, ni ninguna de las circunstancias que acompañaban á la operación.
Es difícil comprender cómo hubiera podido el juez de la corte de distrito conceder esta moción, ó dar otro paso alguno más que en el acto desestimar la moción.
No existiendo error alguno en la orden dictada por la corte de distrito, el auto de certiorari será anulado con. las costas al peticionario', dejando en vigor la resolución apelada, y en libertad la corte de distrito para que proceda en este caso los mismo que si no se hubiera dictado el auto.

Casado.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Hernández y Figueras.
Juez'disidente: Sr. Wolf.
VOTO DISIDENTE DEL JUEZ ASOCIADO SB. WOLE.
Las razones que tengo para disentir en este caso son, en sustancia, las mismas que las expresadas en el caso de José López Zarate v. William Villavaso, á la cual ha hecho refe-rencia la opinión de la mayoría.
A mi juicio es una injusticia que el apelante tenga que perjudicarse por haber dejado, el secretario de la corte-muni-cipal de enviar el récord. Creo que incumbe al apelado si el *367secretario de la corte municipal dejó de cumplir con su obli-gación tomar algunas medidas tendentes á hacer que se remitieran los documentos de la apelación de la corte municipal á la corte de distrito.